The only assignment of error relates to the refusal to grant an interlocutory injunction. The judge's order of refusal recites that the case came on for hearing "upon consideration of the evidence submitted," etc. No evidence being brought up in the bill of exceptions, or attached thereto as exhibits duly identified, or included in a brief of the evidence approved and made a part of the record; and no question being presented which can be determined in the absence of the evidence, the plaintiff has failed to show error, and an affirmance must be adjudged. Roberts v. Cairo, 133 Ga. 642, 644
(66 S.E. 938). The result is not altered by the fact that the plaintiff included in his specifications of parts of the record certain pictures and affidavits, none of which was ordered made a part of the record, or filed with the clerk as such, although accompanying the record are certain affidavits. Perry v.  Perry, 188 Ga. 477 (4 S.E.2d 184).
Judgment affirmed. All the Justicesconcur.
                       No. 14101. APRIL 23, 1942.